Title: To Benjamin Franklin from Richard Bache, 4 December 1781
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond. Sir
Philadelphia Decr. 4th. 1781.
I have already wrote you by this Conveyance. You doubtless will have heard of Mr. Deane’s Letters that have made so much noise in our Hemisphere, and which have ruined him in the opinions of his Countrymen. In hearing these Letters spoke of in various Companies, Dr. Bancroft’s name has been brought in question, and I find him lay under some suspicions— these may arise only from his intimate connection with Mr. Deane, be this as it may, I have thought it my duty, to give you a hint respecting him, knowing your long Intimacy & great regard for him— I remain Hond. Sir Your affectionate Son
Rich: Bache
Dr. Franklin
 
Endorsed: American Friends
